Case: 4:17-cv-02707-AGF Doc. #: 47 Filed: 10/03/18 Page: 1 of 8 PageID #: 591



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JAMES CODY, et al, individually and on                )
 behalf of other similarly situated individuals,       )
                                                       )
         Plaintiffs,                                   )
                                                       )
 vs.                                                   )        Case No. 4:17-cv-2707-AGF
                                                       )
 CITY OF ST. LOUIS,                                    )
                                                       )
         Defendant.                                    )

               PLAINTIFFS’ MOTION FOR TELEPHONIC HEARING

         Plaintiffs request that this court schedule a telephonic hearing as soon as possible

 in order to resolve continuing discovery disputes and allow Plaintiffs to access the

 discovery necessary to litigate this urgent case and to comply with this Court’s

 Scheduling Order, especially Plaintiffs’ October 24th expert report production deadline.

 See Pl. Motion for Sanctions and to Compel and Memorandum, ECF Nos. 40, 41.

         Plaintiffs have worked hard to resolve the continuing discovery conflicts

 described in Plaintiffs’ Motion to Compel. Plaintiffs’ Counsel met and conferred with the

 City’s Counsel, in person, on September 21, 2018 subsequent to this Court’s September

 18, 2018 order. Although a conversation occurred and a small number of new

 commitments were made, substantial discovery conflicts remain, making it impossible for

 Plaintiffs to meaningfully litigate this case.

     Discovery Conversations and Commitments Since Filing of Plaintiffs’ Motion to
                                     Compel

         Pursuant to this Court’s order, Plaintiffs’ and Defendant’s Counsel met in person

 on September 21, 2018 to discuss issues raised in Plaintiffs’ Motion to Compel. See ECF




 	
Case: 4:17-cv-02707-AGF Doc. #: 47 Filed: 10/03/18 Page: 2 of 8 PageID #: 592



 No. 40. At the meet and confer, Plaintiffs’ counsel followed up from an earlier initially

 productive meet and confer in July 2018, which ultimately resulted in very little

 additional document production. Parties also discussed the issues at the core of this

 motion for telephonic hearing related to who would search and produce documents that

 the City states are currently stored in the shipping container outside of the Workhouse.

              At the September 21 meet and confer, the City stated that it was unclear on what

 documents Plaintiffs continued to believe were outstanding. This is in direct conflict with

 conversations and commitments made during parties’ earlier meet and confer on July 20,

 2018. On July 20, parties went through each Request from Plaintiffs’ First and Third

 Requests for Production and First Interrogatories and addressed Defendant’s objections.

 See Notes from July 20, 2018 Meet and Confer, attached as Ex. A; also see Affidavit

 from Sonya Levitova attesting to the notes, attached as Ex. B. Counsel came to

 agreements about what would be produced and agreed to specific deadlines.1 See Notes

 from July 20, 2018 Meet and Confer, attached as Ex. A.

              After much discussion, the City agreed to continued production of documents

 based on the commitments made during parties’ July 20, 2018 meet and confer, but again

 stated that these documents likely exist “in the shipping container.” The City stated that

 Plaintiffs could search the continue for the documents, and pointed to the index it


 																																																								
 1
   For example, the City specifically states in relation to heat and temperature records that Plaintiffs are
 “entitled to get those records and we’ll have copies forwarded to us and get those to you as they’re
 made…in two weeks.” The City also explained that some records may not exist and Plaintiffs requested “a
 confirmed written statement that lets us know that the logs from Initial Disclosures are everything that
 exists from the past.” No records or written confirmations have been provided to Plaintiffs. Another
 example, Plaintiffs First RFP #18 requests communications by employees about purported conditions, the
 City states “I was told that I could check with DPS or City Dept to see if they have anything, I will do that
 to see if they have anything from our employees” or in response to First RFP #30 “were’ in the process of
 gathering line item budget information about things that [they] want fixed at MSI.” No records have been
 produced. Throughout the meet and confer, there were also references to the fact that some records were
 broadly “in the shipping container,” or “in the [9 inmate complaint] boxes.” See Ex. A.


                                                                                                             1	
Case: 4:17-cv-02707-AGF Doc. #: 47 Filed: 10/03/18 Page: 3 of 8 PageID #: 593



 provided to Plaintiffs’ Counsel describing what documents existed in the shipping

 container. See Defendant’s Shipping Container Index, attached as Ex. C. Plaintiffs

 described the barebones nature of this index2 making it impossible to fine a specifically

 requested and agreed to document without searching through hundreds of boxes of

 documents stored in the shipping container. The index does make clear that there are 348

 copy boxes, 8 bankers boxes, and 67 “large grey tubs” of stored documents. See Ex. C.

 Plaintiffs explained that since this form of “production” is not compliant with Rule 34,

 Plaintiffs had not requested access to the shipping container to find requested documents.

              During the September 21 meet and confer, Defendant Counsel offered a proposal

 to index the shipping container and then allow Plaintiffs’ counsel to search for responsive

 outstanding discovery requests using the new index. Defendant Counsel explained that

 this indexing of documents would take 35 days. Plaintiffs stated that they would not

 necessarily agree to this proposal as Plaintiffs’ consistent position has been that the City

 has the burden of production unless records are kept in their usual course of business in

 an organized way, but asked the City to send a written proposal they believe was

 compliant with Rule 34. Plaintiffs reminded the City of the fact that files were moved to

 and disorganized in the shipping container after the start of litigation, and also pointed to

 the City’s Custodian of Records’ deposition where the Custodian stated that she had “lost

 intellectual control” over the City’s records. See Lambing Deposition, attached to ECF

 No. 41, Ex. KK.




 																																																								
 2
  For example, the index does not make it clear what boxes refer to documents from MSI or CJC (the City’s
 other jail) nor what specific documents are in each box. In addition, where description of box contents
 exists, the index only states how many boxes have those documents, not which boxes have each set of
 documents. See Ex. C.


                                                                                                       2	
Case: 4:17-cv-02707-AGF Doc. #: 47 Filed: 10/03/18 Page: 4 of 8 PageID #: 594



         Plaintiffs’ and Defendant’s counsels also discussed ESI production. To date, the

 City has failed to produce any electronic information, including email communication

 regarding purported conditions at the Workhouse. Defendant’s Counsel stated that

 Plaintiffs’ email search terms and connectors would likely result in a burdensome number

 of emails to produce. Parties agreed to run an initial “hit” search to see how many emails

 would result from a search of ten representative search terms and connectors across the

 City’s email database and in Workhouse management’s individual email accounts.

 Defendants offered a list of current Workhouse management to run a search of those

 individuals’ emails. Plaintiffs’ raised the issue that an employee list remains outstanding,

 making it very difficult for Plaintiffs to outline what email accounts they would like

 searched. Neither employee lists nor this “hit search” has been completed by the City, to

 date.

         There was forward movement on some outstanding discovery issues following the

 September 21, 2018 meet and confer. Defendants committed to producing policies

 requested by plaintiffs and approximately a dozen policies were produced on September

 24th. However, there are still a number of relevant policies outstanding. Plaintiffs

 specifically requested these policies in their Third Request for Production and again by

 email and have yet to receive them. See Plaintiff’s Email to Defendant Outlining Specific

 Outstanding Discovery (discussed during the earlier July 20, 2018 meet and confer),

 attached as Ex. F.

         On September 24th, the City shared its written proposal for the indexing of

 documents in the shipping container. See Defendant’s Proposal to Index the Shipping

 Container, attached as Ex. D. Plaintiffs cannot agree to this proposal as documents




                                                                                             3	
Case: 4:17-cv-02707-AGF Doc. #: 47 Filed: 10/03/18 Page: 5 of 8 PageID #: 595



 continue not to be produced in their usual course of business and the proposal continues

 to put the burden of searching through a storage bin with hundreds of boxes of

 disorganized records to search for a narrow set of relevant documents. Plaintiffs outlined

 their reasoning—based on consistent law that places the burden on the holder of the

 documents to properly produce them when documents have been disorganized and placed

 into storage—in an email to the City on October 1, 2018. See Plaintiff’s Email Following

 Up on Additional Discovery Issues on October 1, attached as Ex. E. Plaintiffs offered an

 alternative proposal requiring that the City produce the specific documents that were

 agreed to in the earlier July 20th meet and confer or alternatively to organize and index

 the container and then share with Plaintiffs what documents requested are in which boxes

 in the shipping container. See Ex. E.

        On September 27, 2018, Defendant’s Counsel served Plaintiffs with Requests for

 Production for named Plaintiffs. Plaintiffs’ Counsel are already working with Plaintiffs to

 collect the requested documents and will not object to any of the City’s requests for

 production. In contrast, the majority of Plaintiffs’ categories of discovery remain

 outstanding. A specific list of outstanding discovery was again provided to Defendants by

 email on September 27, 2018. See Ex. F. If the City stands on new objections that these

 outstanding specific requests are too broad, then these discovery issues may be addressed

 through litigation around the Motion to Compel on the Court’s desired timeline.



  At the Core of Continued Discovery Disputes Is the Production of Documents in the
           Shipping Container, which Defendant has the Burden to Produce

        At the core of missing document production is the question of which party has the

 burden to search for documents in the shipping container. Plaintiffs believe firmly that


                                                                                             4	
Case: 4:17-cv-02707-AGF Doc. #: 47 Filed: 10/03/18 Page: 6 of 8 PageID #: 596



 this burden rests with the City. Plaintiffs outlined their reasoning in person at the

 September 21, 2018 meet and confer and by email on October 1, 2018. See Ex. E.

        The email to the Defendant counsel fully outlines the legal arguments that support

 Plaintiffs’ position on this issue. See Ex. E. In summary, Rule 34(b)(2)(E)(i) of the

 Federal Rules of Civil Procedure states that a party “must produce documents as they are

 kept in the usual course of business or must organize and label them to correspond to the

 categories in the request.” Fed. R. Civ. P. 34(b)(2)(E)(i) (emphasis added). Plaintiffs

 contend that at best, the documents in the shipping container (even if rearranged and

 properly indexed) are being held in the usual course of storage not business. In Ak-Chin

 Indian Community v. United States, “the court determined that, once the documents had

 been 'disassembled from their filing system at the agency office' and reorganized, they

 were no longer 'kept in the usual course of business.'” 85 Fed. Cl. 397 (2009), amended

 by, 85 Fed. Cl. 636 (2009), at 400. The court explained that “documents in storage are no

 longer kept in the usual course of business, they are kept in the usual course of storage.”

 Id. at 400. The additional fact that the City represented that reorganizing and indexing the

 documents would take 35 days demonstrates the shipping container documents are no

 longer being kept in the normal course of business, but are rather being kept in a form of

 storage. See ECF 41, Ex. KK; Ex. D.

        Moreover, even when a party produces documents as they are kept in the ordinary

 course of business, if the business record-keeping system used by the producing party “is

 so deficient as to undermine the usefulness of production,” that party may not have met

 its obligations under Rule 34. Pass & Seymour, Inc. v. Hubbell Inc., 255 F.R.D. 331, 336




                                                                                               5	
Case: 4:17-cv-02707-AGF Doc. #: 47 Filed: 10/03/18 Page: 7 of 8 PageID #: 597



 n. 2 (N.D.N.Y.2008); Mizner Grand Condo. Ass'n, Inc. v. Travelers Prop. Cas. Co. of

 Am., 270 F.R.D. 698, 700 (S.D. Fla. 2010).

        Since Plaintiffs do not agree that the documents are being kept in their usual

 course of business, the City would have to produce documents organized and labeled to

 correspond to the categories in Plaintiffs’ Requests for Production. This is a proposal

 Plaintiffs would agree to, however the City’s current proposal for reorganizing the

 shipping container does not propose to do this. Specifically, the City's proposed solution

 would still result in boxes being stacked high on top of each other and does not properly

 organize and label the production to correspond with the categories in Plaintiffs' Requests

 for Production. Plaintiffs are open to any solution that satisfies the requirements of Rule

 34.

                                      CONCLUSION

        Based on the foregoing, Plaintiffs request a telephonic hearing to resolve the core

 issue of who has the burden of document production as it relates to a search of the City’s

 shipping container of records, as well as other outstanding discovery issues. Plaintiffs

 request that this telephonic hearing be scheduled as soon as is possible in the Court’s

 schedule considering impending expert report deadlines and the urgent nature of this

 case. Plaintiffs’ Counsel take discovery obligations seriously Counsel acts on behalf of

 thousands of individuals who suffered incarceration at the Medium Security Institution

 (the “Workhouse”) since 2012, as well as those who continue to face its hellish reality

 every day. The urgent nature of this case is clear, especially when Counsel is aware of at

 least 2 deaths at the Workhouse this summer and continued inhumane conditions

 reflective of conditions alleged in the complaint filed almost one year ago in November




                                                                                               6	
Case: 4:17-cv-02707-AGF Doc. #: 47 Filed: 10/03/18 Page: 8 of 8 PageID #: 598



 2017. Plaintiffs therefore appreciate the Court’s time and attention around these

 important and urgent issues.

 	
 Dated: October 3, 2018                       Respectfully submitted,

                                              ARCHCITY DEFENDERS, INC.

                                              By: /s/ Sima Atri
                                                 Blake A. Strode (MBE #68422MO)
                                                 Michael-John Voss (MBE #61742MO)
                                                 Jacki Langum (MBE #58881MO)
                                                 Nathaniel R. Carroll (MBE #67988MO)
                                                 Sima Atri MBE (MBE #70489MO)
                                                 John M. Waldron (MBE #70401MO)
                                                 440 N. 4th Street, Suite 390
                                                 Saint Louis, MO 63102
                                                 (855) 724-2489
                                                 (314) 925-1307 (fax)
                                                 bstrode@archcitydefenders.org
                                                 mjvoss@archcitydefenders.org
                                                 jlangum@archcitydefenders.org
                                                 ncarroll@archcitydefenders.org
                                                 satri@archcitydefenders.org
                                                 jwaldron@archcitydefenders.org
                                                 Attorneys for Plaintiffs




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that notice of the foregoing and a copy of the
 same was distributed via this Court’s ECF/PACER electronic filing notification system to
 all counsel of record on this 2nd day of October, 2018.

                                              /s/ Sima Atri


 	




                                                                                       7	
